MEMORANDUM **
Chao Li, a native and citizen of China, petitions for review of a Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the IJ’s finding that Li failed to establish that it is more likely than not that he will be persecuted if returned to China. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003). Accordingly, Li’s claim for withholding of removal fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.